204 S.E.2d 546 (1974)
21 N.C. App. 380
Ben W. SMITH, Employee-Plaintiff,
v.
MEMORIAL MISSION HOSPITAL, Employer-Defendant, and
Employers Mutual Liability Insurance Company of Wisconsin, Carrier-Defendant.
No. 7428IC55.
Court of Appeals of North Carolina.
May 1, 1974.
*547 No appearance for plaintiff appellee.
Hedrick, McKnight, Parham, Helms & Kellam, by Edward L. Eatman, Jr., Charlotte, for defendants appellants.
MORRIS, Judge.
Defendants contend that the award of the Industrial Commission is not supported by competent evidence and is contrary to law. Defendants' position is well taken.
Plaintiff's father testified that he was Chief Engineer for the Memorial Mission Hospital, that he was familiar with the method of unstopping a commode with an "electric eel", that the mechanic must run his hands down through a pipe which is extremely coarse, and that the mechanic must "damage his hands""You are striking your knuckles". There was no evidence whatever either from this witness or from plaintiff himself that he did in any way damage his hands or sustain any type of cut or abrasion. Counsel for plaintiff was allowed, over objection, to ask Dr. Woodard Farmer who treated plaintiff, the following question:
"Now, doctor, if the Commission should find that he did work in a sewer, cleaning out a sewer, and received cuts on his hands, do you have an opinion satisfactory to yourself as to whether or not this infectious hepatitis might or could have come from his work on the sewer line?"
Dr. Farmer answered: "I think it is technically possible to receive a case of hepatitis by being associated with the connection of a toilet." (Emphasis supplied.)
Plaintiff's counsel was allowed, over objection, to ask Dr. John A. McLeod, a specialist in pathology, the following question:
"If the Commission should find that these two men had worked on a commode in sewage transmittal, that is a sewer line in the hospital, and received some cuts and injuries from their work there on this sewage line, do you have an opinion satisfactory to yourself as to whether they might or could have contacted and become infected with this hepatitis as a result of this work?"
Dr. McLeod also answered that "it is entirely possible ..." (Emphasis supplied.)
Assuming, arguendo, that the hypothetical questions asked of the expert witnesses assumed only facts which were established by the evidence either directly or by fair and necessary implication, Blalock v. Roberts Co., 12 N.C.App. 499, 183 S.E.2d 827 (1971), it is the rule in this jurisdiction that a hypothetical question should ask the expert witness whether "a particular condition could or might have produced the result in question ..." 3 Strong, N.C. Index 2d, Evidence, § 50, and cases there cited. Counsel followed this rule. However, the "could" or "might" refers to probability and not mere possibility. Lockwood v. McCaskill, 262 N.C. 663, 138 S.E.2d 541 (1964). The expert's opinion should be based on the reasonable probabilities known to him from scientific learning and experience. In the case before us, both experts, in their response to the hypothetical question, expressed a mere possibility. That this is not sufficient is indicated by Justice Moore in Lockwood v. McCaskill, supra, at 668 and 669, 138 S.E.2d at 545, where he said:
"The expert may express the opinion that a particular cause `could' or `might' have produced the resultindicating that *548 the result is capable of proceeding from the particular cause as a scientific fact, i. e., reasonable probability in the particular scientific field. If it is not reasonably probable, as a scientific fact, that a particular effect is capable of production by a given cause, and the witness so indicates the evidence is not sufficient to establish prima facie the causal relation, and if the testimony is offered by the party having the burden of showing the causal relation, the testimony, upon objection, should not be admitted and, if admitted, should be stricken."
This assignment of error is sustained.
Defendants also assign as error that the crucial findings of fact were not supported by competent evidence and the conclusions of law, therefore, were erroneous. With this position, we also agree.
In finding of fact No. 3, the Commission found as a fact that "[i]n the opinion of Dr. McLeod, both Smith and Morrow had infectious hepatitis". The record reveals that Dr. McLeod testified: "I do not know what kind of hepatitis Mr. Smith had." This finding of fact also stated: "Dr. McLeod was of the opinion that the plaintiff could or might have contacted hepatitis through having his hands in commodes as heretofore set out." As we have already pointed out, Dr. McLeod's answer was not "could or might have" but only a mere possibility.
The Commission, upon the findings of fact, concluded that "[w]hile performing the duties of his employment on or about February 11, 1971, or February 18, 1971, the plaintiff became infected with an occupational disease, to wit: Infectious hepatitis" and "[a]s a result of said occupational disease, the plaintiff was temporarily totally disabled from March 13, 1971, through April 23, 1971, both dates inclusive." (Emphasis supplied.)
G.S. § 97-53 provides:
"The following diseases and conditions only shall be deemed to be occupational diseases within the meaning of this Article:" (Emphasis supplied.)
Infectious hepatitis is not listed. G.S. § 97-53(13) provides:
"Any disease, other than hearing loss covered in another subdivision of this section, which is proven to be due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation or employment, but excluding all ordinary diseases of life to which the general public is equally exposed outside of the employment."
If plaintiff is entitled to an award for infectious hepatitis, assuming the findings are supported by competent evidence and support the conclusions of law, the recovery must be based upon the provisions of the above-quoted provisions. We are in accord with the conclusion reached by Judge Brock in the companion case, Morrow v. Memorial Mission Hospital and Employees Mutual Liability Insurance Company of Wisconsin, N.C.App., 204 S.E.2d 543 (1974) (filed 17 April 1974), that "evidence presented [in this case is] insufficient to show that infectious hepatitis is a disease which is characteristic of and peculiar to the occupation of (maintenance mechanic helper) acting, sometimes as a plumber, in the course of his employment for a hospital." The conclusions of law that infectious hepatitis is an occupational disease and that plaintiff was disabled as the result of contracting infectious hepatitis "while performing the duties of his employment", must be vacated.
On the record before us, the award must be vacated and the cause remanded to the Industrial Commission for entry of an award denying compensation.
Remanded.
CAMPBELL and VAUGHN, JJ., concur.